
	

113 HR 420 IH: To designate the new Interstate Route 70 bridge over the Mississippi River connecting St. Louis, Missouri and southwestern Illinois as the Stan Musial Memorial Bridge.
U.S. House of Representatives
2013-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 420
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2013
			Mr. Rodney Davis of
			 Illinois (for himself, Mr.
			 Shimkus, Mrs. Wagner, and
			 Mr. Lipinski) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To designate the new Interstate Route 70 bridge over the
		  Mississippi River connecting St. Louis, Missouri and southwestern Illinois as
		  the Stan Musial Memorial Bridge.
	
	
		1.Stan Musial Memorial
			 Bridge
			(a)DesignationThe
			 new Interstate Route 70 bridge over the Mississippi River that connects St.
			 Louis, Missouri, to southwestern Illinois shall be known and designated as the
			 Stan Musial Memorial Bridge.
			(b)ReferencesAny
			 reference in a law, map, regulation, document, paper, or other record of the
			 United States to the bridge referred to in subsection (a) shall be deemed to be
			 a reference to the Stan Musial Memorial Bridge.
			
